Whitman, Judge.
The decision of this court in Stephens v. Stewart, 118 Ga. App. 811 (165 SE2d 572), has, upon certiorari, been affirmed in part and reversed in part. Stewart Stephens, 225 Ga. 185 (166 SE2d 890).
The judgment of this court is vacated, and the judgment of the Supreme Court is made the judgment of this court. The ruling of these decisions as they pertain to this case is that the trial court did not err in denying defendant’s motion for directed verdict, but that it did err in charging the jury that it could impute a minor daughter’s negligence, if any, in the operation of a motor boat, to the defendant father on the basis of a Game and Fish Regulation promulgated under the Motor Boat Numbering Act of 1960.
In view of the erroneous charge, a new trial of the case is required.

Judgment reversed.


Felton, C. J., and Eberhardt, J., concur.